Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 1 of 17 PageID: 2588




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



 JACQUELINE ROSA,                         HONORABLE ESTHER SALAS, U.S.D.J.

       Plaintiff,                         Civil Action No.: 2:18-cv-15534

       v.                                 REMOVED FROM THE SUPERIOR COURT
                                          OF NEW JERSEY, LAW DIVISION,
 BOROUGH OF LEONIA, ET AL.,               HUDSON COUNTY
                                          DOCKET NO.: HUD-L-607-18
       Defendants.                        (CONSOLIDATED)



 STATE OF NEW JERSEY                      Motion Return Date: January 7,
 DEPARTMENT OF TRANSPORTATION,            2019

       Plaintiff-Intervenor,

       v.

 BOROUGH OF LEONIA, NEW
 JERSEY,

       Defendant.




    REPLY BRIEF IN SUPPORT OF THE STATE OF NEW JERSEY DEPARTMENT
                OF TR.ANSPORTATION'S MOTION TO REMAND



 CURBIR S. GRE[nTAL
 ATTORNEY GENERAL OF NEW JERSEY
 By: Philip J. Espinosa
      Deputy Attorney General
 R.J. Hughes Justice Complex
 25 Market Street
 P.O. Box 114
 Trenton, New Jersey 08625
 (609) 376-3300
 Attorney for the State of New Jersey
 Department of Transportation
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 2 of 17 PageID: 2589




                              TABLE OF CONTENTS



                                                                    Page(s

 TABLE OF AUTHORITIES.                                                  ii

 PRELIMINARY STATEMENT.                                    ..            1

 FACTUAL AND PROCEDURAL BACKGROUND.                                      2

 ARGUMENT

       I.    THIS COURT LACKS JURISDICTION BECAUSE THE TIME
             FOR THE REMOVAL OF THIS CASE HAS LONG SINCE
             EXPIRED.                                                    3

       II.   THIS COURT SHOULD DECLINE TO EXERCISE ITS
             SUPPLEMENTAL JURISDICTION REGARDING THE
             NJDOT'S CLAIMS.                                             8

       III. THIS COURT SHOULD DECLINE TO EXERCISE
            ITS SUPPLEMENTAL JURISDICTION REGARDING
            THE NJDOT'S CLAIMS PURSUANT TO THE
            YOUNGER ABSTENTION DOCTRINE AND THE
            ROOKER-FELDMAN DOCTRINE.                                    11



 CONCLUSION.                                                            14




                                      -i-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 3 of 17 PageID: 2590




                            TABLE OF AUTHORITIES

 Cases                                                             Page(s)

 Fletcher v. Hamlet, 116 U.S. 408, 410, 29 L. Ed. 679,
      6 S. Ct. 426 (1886)                                                 3

 Rooker v. Fidelity Trust Co., 263 U.S. 413,
      68 L. Ed. 363, 44 S. Ct. 149 (1923).                       1, 11, 14

 Rosa v. Borough of Leonia, et al.,
       Docket No. HUD-L-607-18, 2018 N.J. Super.
       Unpub. LEXIS 2265 (Law Div. October
       12, 2018)                                 6, 9, 10, 11, 12

 Wilson v. Intercollegiate (Big Ten) Conference
      Athletic Ass n, 668 F. 2d 962, 965 (7th Cir.),
      cert. denied, 459 U.S. 831, 74 L. Ed.2d 70,
      103 S. Ct. 70 (1982)                                             3, 4

 Younger v. Harris, 401 U.S. 37, 27 L. Ed. 669,
      91 S. Ct. 746 (1971)                                       1, 10, 14

 Statutes

 28 U.S.C. X1367.                                            1, 8, 10, 14

 28 U.S.C. X1446.                                           1, 3, 4, 7, 8

 Municipal Codes and Ordinances

 Leonia Ordinance No. 2018 -14.                                           2

 Leonia Ordinance No. 201.8-15.                                           2

 Leonia Ordinance No. 2018-17.                                            2




                                     -ii-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 4 of 17 PageID: 2591




                                   PRELIMINARY STATEMENT

               In    this    reply       brief,    the    New    Jersey     Department          of

 Transportation ("NJDOT") incorporates                        by reference      the factual

 and procedural background and the legal argument included within

 the    NJDOT's     motion       brief,     except       to    add   certain         applicable

 information        and    legal     argument.       In        summary,    as    this      brief

 discusses more fully below, contrary to the arguments within the

 opposition brief of the Borough of Leonia ("Leonia"), the NJDOT

 submits that this court lacks jurisdiction because the time for

 the removal of this case -has long since expired and this case

 does    not    fall       within     the    revival          exception    to        28   U.S.C.

 §1446(b)       Moreover, this court in its discretion should decline

 to exercise supplemental jurisdiction over the NJDOT's claims,

 pursuant      to   28     U.S.C.     §1367(c)            Further,     pursuant           to   the

 Younger     abstention       doctrine       and    the       Rooker-Feldman          doctrine,

 this    court      in     its     discretion       should       decline        to    exercise

 supplemental jurisdiction over the NJDOT's claims, pursuant to.

 28 U.S.C. §1367(c)              Accordingly, the NJDOT respectfully submits

 that   an     order      should    be    entered    remanding       this    case         to   the

 Superior Court of New Jersey, Law Division, Hudson County.




                                             -1-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 5 of 17 PageID: 2592




                         FACTUAL AND PROCEDURAL BACKGROUND

              The    NJDOT respectfully incorporates                   by reference the

 Factual    and     Procedural      Background       included        within     the     NJDOT's

 motion    brief,        except    to     provide        the    following      supplemental

 information:

             On     December      4,     2018,     the    Commissioner        of     the    NJDOT

 issued    a final       agency decision           (NJDOT      Ex.   A.AA)    regarding      the

 NJDOT's review of Leonia's Ordinance Nos. 2018-14, 2018-15 and

 2018-17 (hereinafter collectively "the new ordinances").                                  (NJDOT

 Ex. CC, DD and UU.) The NJDOT's final agency decision analyzed

 the applicable law of the State of New Jersey and concluded ghat

 Leonia    did     not    have     the    legal     authority        to      adopt     the   new

 ordinances       and,     therefore,        the     Commissioner's           authority       to

 review    these    ordinances         was   not triggered.            (NJDOT        Ex. .A.A.A.)

 Accordingly,       the    NJDOT       Commissioner       did    not      approve      the   new

 ordinances.       (NJDOT Ex. A.A.A. )




                                             -2-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 6 of 17 PageID: 2593




                                              ARGUMENT

                                              POINT I

        THIS COURT LACKS JURISDICTION BECAUSE THE TIME FOR THE
        REMOVAL OF THIS CASE HAS LONG SINCE EXPIRED.

               The    NJDOT respectfully incorporates                      by reference         the

 legal argument included within Point I of its motion brief.

               In     addition,        this     case       does    not     fall    within       the

 revival       exception          to     28     U.S.C.          §1446(b)            Wilson      v.

 Intercollegiate           (Big   Ten)      Conference       Athletic      Ass n,        668   F.2d

 962,    965 (7th      Cir.), cent. denied, 459 U.S. 831, 74                            L. Ed. 2d

 70,    103    S.    Ct.     70   (1982).       In     Wilson,      the     Seventh       Circuit

 engrafted an exception onto ~1446(b), which revives the time in

 which a defendant can seek removal to 30 days after the filing

 of an amended complaint if an amended complaint so changes the

 nature of an action as to constitute "substantially a new suit

 begun that day." Id. at 965 (citing Fletcher v. Hamlet, 116 U.S.

 408, 410,         29 L.   Ed. 679, 6         S.    Ct. 426 (1886)).              The    right to

 revive      must be       determined in each case                with reference           to its

 purposes and those of the 30-day limitation on removal to which

 it     is    an    exception, .and           against       a     background       of     general

 considerations        relating        to     the   proper allocation of                decision-

 making      responsibilities          between       the    state    and    federal       courts.


                                                ~c~
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 7 of 17 PageID: 2594




 Id.     at    965.        "[T]he     district         courts,        in    interpreting          and

 applying       section       1446(b),         should bear         in       mind,    and      where

 possible      avoid,      the     frictions      in    a    harmonious        federal      system

 that    result       when    litigation         involving        state-law         as     well    as

 federal-law         issues    is    abruptly shifted            into federal court and

 the state proceedings                      are set at naught."               Id. at 967.

               Contrary       to    Leonia's      argument,       the       revival exception

 to ~1446(b) does not excuse Leonia from complying with the 30-

 day    federal       removal      requirement        within     28    U.S.C.       ~1446(b)(3).

 Leonia has not proffered a Third Circuit Court of Appeals case

 in    which    the     court       adopted      or    rejected        the     narrow      revival

 exception.          However, even if this court were to find the revival

 exception to be viable in the Third Circuit, the exception does

 not apply here because the plaintiffs' amended complaints do not

 so    substantially          alter      the    character        of     the       action    as     to

 constitute an essentially new lawsuit. Wilson, 668 F.2d at 965.

 This    is    not    an   action     whose     character        has       been   irretrievably

 altered or in          which      the core facts and parties are                        no longer

 recognizable.

                In     this      case,    a    review       of   the    amended      complaints

 filed    in    the     State       court      action    reveals        that       although       the

 plaintiffs revised the factual allegations to reflect Leonia's

                                                -4-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 8 of 17 PageID: 2595




 new ordinances, neither the claims nor the potential liability

 have    so    changed        as    to     warrant      application      of    the        revival

 exception.           While       the    amended       complaints    now      assert      claims

 regarding Leonia's new ordinances, the addition of those claims

 have   not created an essentially new lawsuit.                          Ibid.        Although

 the    amended      complaints         filed    by    both   Ms.   Rosa     and    the    NJDOT

 address      the    new    ordinances,          the   new    ordinances      are    simply      a

 bifurcation of the old ordinances. (NJDOT Ex. B, C, D, CC, DD

 and UU.) Both the old ordinances and the new ordinances regulate

 traffic      based    on     a    residency      classification       or     based       upon   a

 motorist`s         destination,         they     create      an    impact     on     a    State

 highway,      and    they        create    no    through      streets      with    no     legal

 authority to do so regarding essentially the same streets and

 time frames.          (NJDOT Ex. B,            C, D, CC, DD and UU.)                As such,

 because Leonia merely divided the traffic restrictions from the

 old    ordinances          into        separate       iterations      within        the     new

 ordinances,        there     is   no    meaningful difference           between       the   two

 sets of ordinances.              (NJDOT Ex. B, C, D, CC, DD and UU.)

               Moreover,          Ms. Rosa has asserted essentially the same

 federal claims in her second amended complaint that she asserted

 in her first amended complaint of February 12, 2018, her order

 to show cause papers filed on May 4, 2018, and her motion for

                                                 -5-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 9 of 17 PageID: 2596




 summary judgment filed on July 16, 2018.                         (NJDOT Ex. G, K, U and

 SS.)    Additionally, the NJDOT asserted only state law claims in

 both its complaint and its amended complaint and seeks the same

 relief.    (NJDOT     Ex.    S    and    TT.)         The    amended       complaints        are

 essentially      a   continuation        of    the    ongoing       action      between      the

 parties.

             Further,        the   state       court      addressed        the    fundamental

 substantive state law issue on October 12, 2018, when the court

 denied Leonia's motion for reconsideration or for a stay (NJDOT

 Ex. NN) and granted the NJDOT's and Ms. Rosa's motions for leave

 to file an amended complaint (NJDOT Ex. 00 and PP)                                (A copy of

 the    transcript     of    the   oral    argument          of    October       12,   2018    is

 attached    as   NJDOT      Ex.   QQ.)        In   the      court's   written         decision

 denying Leonia's motion for reconsideration or for a stay, which

 concerned the old ordinances, and which regard essentially the

 same    streets      and     limitations           found         within     Leonia's         new

 ordinances, Judge Bariso stated:

             [A]ny right of Leonia to pass ordinances
             restricting the flow of traffic in a matter
             that creates "no through" streets could only
             have arisen by legislation, and there has
             been none.     The power to designate "no
             through" streets is not. among the powers
             granted by Leonia in Title 39, nor is such
             power granted by any other provision of our
             statutes.
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 10 of 17 PageID: 2597




                 [NJDOT Ex. RR, Rosa v. Borough of Leonia, et
                 al., Docket No. HUD-L-607-18, 2018 N.J.
                 Super. Unpub. LEXIS 2265, at 29 (Law Div.
                 October 12, 2018).]


  Following this determination by the state court, on October 12,

  2018,    Ms.    Rosa    and    the    NJDOT filed         their    amended    complaints.

  (NJDOT Ex. SS and TT.)

                 Leonia     removed      this     case       to    federal     court    after

  substantial      State     court      proceedings,         which    have    been     largely

  unfavorable to Leonia.               Leonia's removal interrupted an active

  litigation,      reduced       judicial    economy,         and    likely    delivered     a

  potential unearned tactical advantage into the hands of Leonia.

  It    more   likely     that    Leonia    removed         this    case   because     it   was

  doing   badly in the State court than because it felt that the

  amended complaints confronted it with such a different case from

  the one it had been fighting in that court.

                 Therefore, Leonia is not entitled                    to the    benefit of

  the   revival     exception      to    §1446.        As    such,    this    court    should

  determine      that     Leonia's      notice    of   removal       was   untimely under

  §1446(b) (3) because it was not filed within 30 days of Leonia's

  receipt of Ms. Rosa's first amended complaint of                            February 12,

  2018,   which is when Leonia should have first ascertained that


                                             -7-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 11 of 17 PageID: 2598




  this case        was removable.             28 U.S.C. §1446(b)(3)                Accordingly,

  remand to the State court is warranted.




                                               POINT II

         THIS COURT SHOULD DECLINE TO EXERCISE ITS SUPPLEMENTAL
         JURISDICTION REGARDING THE NJDOT'S CLAIMS.

                   The    NJDOT respectfully incorporates                  by reference the

  legal argument included within Point II of its motion brief.

                   In     addition,           Leonia's       argument        conflates        the

  complexity of the applicable State law with the clear analysis

  of    that   law.        In    this      regard,   under    28    U.S.C.       §1367(c)(1), a

  district court may decline to exercise supplemental jurisdiction

  over a claim            if   the    claim    raises a      novel or       complex      issue of

  State law. In this case, to determine the merits of the NJDOT's

  claims,      a     court      must    consider       the   interrelationship            between

  various      New       Jersey      statutes,    including        Title    39;    the    overall

  structure of delegated authority for traffic regulation by the

  New     Jersey          Legislature;         and     the     applicable          powers     and

  responsibilities             of    the    commissioner      of     a     New    Jersey    state

  agency,      the       NJDOT       Commissioner.       Moreover,         the     question   of

  whether a municipality lacks the legal authority to designate no

  through streets presents a novel issue that has been addressed


                                                 ~:~
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 12 of 17 PageID: 2599




 by the New Jersey courts for the first time by the state court

 in this case.           (NJDOT Ex. RR, Rosa v. Borough of Leonia, et al.,

 Docket No. HUD-L-607-18, 2018 N.J. Super. Unpub. LEXIS 2265, at

 29 (Law Div. October 12, 2018).)                         Additionally, the majority of

 the    claims      in    this     case--and        all    of    the    NJDOT's         claims--are

 grounded       exclusively         in     state      law.         Therefore,           state     law

 predominates in this case.

                Further,        contrary       to    Leonia's          argument,        the      state

 court addressed the fundamental substantive state law issue on

 October      12,     2018,      when    the    court      denied      Leonia's         motion    for

 reconsideration or for a stay (NJDOT                           Ex.    NN) and granted the

 NJDOT's      and     Ms.   Rosa's       motions     for     leave      to   file       an    amended

 complaint (NJDOT Ex. 00 and PP)                          The court's written decision

 denying       Leonia's       motion      for    reconsideration             or     for      a   stay

 provided that any right of Leonia to pass ordinances restricting

 the    flow    of       traffic    in    a    matter       that      creates      "no       through"

 streets      could      only    have     arisen     by    legislation,           and    there    has

 been none.           (NJDOT Ex. RR, Rosa v. Borough of Leonia, et al.,

 Docket No. HUD-L-607-18, 2018 N.J. Super. Unpub. LEXIS 2265, at

 29    (Law    Div.    October      12,    2018).)         The   power       to   designate       "no

 through" streets is not among the powers granted by Leonia in

 Title 39, nor is such power granted by any other provision of
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 13 of 17 PageID: 2600




  our statutes, the state court determined.                                (NJDOT Ex. RR, Rosa

  v. Borough of Leonia, et al., Docket No. HUD-L-607-18, 2018 N.J.

  Super. Unpub. LEXIS 2265, at 29 (Law Div. October 12, 2018).)

  This    substantive         analysis      under State          law       by   the   state       court

  applies     to     both      the    old        ordinances,          as    well      as    the     new

  ordinances        at    issue      in    the        amended    complaints,          and     concern

  essentially the same streets and traffic limitations.

               Additionally,              the    state       court    is    fully      capable       of

 fairly and properly addressing both the federal and the state

  law    claims.         However,     Leonia,          seemingly       disappointed           by    the

  rulings of the state court, has removed this action to federal

  court under the guise that the new ordinances are something more

  than    a   new    iteration        of    the        old   ordinances,        in    an    apparent

 effort       to    avoid      potential              future    unfavorable           state       court

  rulings.

               For the foregoing reasons, and the reasons asserted in

  the    NJDOT's motion brief,                  the    NJDOT respectfully submits that

  this    court,         in   its    discretion,             should    decline        to    exercise

 supplemental jurisdiction over the NJDOT's claims, pursuant to

 28 U.S.C. §1367(c)(1), (2) and (4).




                                                  -10-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 14 of 17 PageID: 2601




         THIS COURT SHOULD DECLINE TO EXERCISE ITS SUPPLEMENTAL
         JURISDICTION REGARDING THE NJDOT'S CLAIMS PURSUANT TO
         THE YOUNGER ABSTENTION DOCTRINE AND THE ROOKER-FELDMAN
         DOCTRINE.


              The    NJDOT respectfully incorporates                  by reference    the

 legal arguments included within Point III and Point IV of its

 motion brief.

             In addition, contrary to Leonia's argument, the state

 court has addressed the fundamental substantive state law issue

 on October 12, 2018, when the court denied Leonia's motion for

 reconsideration or for a stay (NJDOT                    Ex.    NN) and granted       the

 NJDOT's    and     Ms.   Rosa's      motions   for    leave    to    file   an   amended

 complaint (NJDOT Ex. 00 and PP).                    (A copy of the transcript of

 the oral argument of October 12, 2018 is attached as NJDOT Ex.

 QQ.)     The state court's written decision denying Leonia's motion

 for reconsideration or for a stay concerned the old ordinances

 that Leonia adopted, which regard essentially the same streets

 and limitations found within Leonia's new ordinances.                        The state

 court    determined      that    any   right of       Leonia    to    pass ordinances

 restricting the flow            of   traffic       in a matter that creates "no

 through"    streets      could       only   have     arisen    by    legislation,   and

 there has been none.            (NJDOT Ex. RR, Rosa v. Borough of Leonia,

                                             -11-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 15 of 17 PageID: 2602




  et al., Docket No. HUD-L-607-18, 2018 N.J. Super. Unpub. LEXIS

  2265,    at    29     (Law    Div.      October       12,    2018).           The    state       court

 further     determined         that      the    power        to    designate         "no    through"

 streets is not among the powers granted by Leonia in Title 39,

 nor    is      such    power     granted        by     any        other    provision         of     our

 statutes.         (NJDOT      Ex.   RR,    Rosa      v.   Borough         of   Leonia,       et al.,

 Docket No. HUD-L-607-18, 2018 N.J. Super. Unpub. LEXIS 2265, at

 29 (Law Div. October 12, 2018).)

                The     NJDOT    has      pursued     this     action       against         Leonia    in

 its sovereign capacity, seeking to have the state court declare

 Leonia's ordinances legally invalid as a matter of law because

 Leonia exceeded its legally delegated authority under state law.

 (NJDOT Ex. S and TT.)               Moreover, despite the state court's order

 of    August     30,   2018,     which     declared          the   old    ordinances         legally

 invalid     as    a    matter       of    law    and      restrained           Leonia      from     its

 further enforcement, on September 17, 2018, Leonia adopted the

 new    ordinances,           essentially         bifurcating          the       old     ordinances

 (NJDOT Ex. B, C and D) into the separate new ordinances (NJDOT

 Ex. CC, DD and UU)               This appeared to be an effort by Leonia to

 evade the substance of the state court's August 30, 2018 order

 through     the       adoption      of    the    new      ordinances.           Thereafter,         on

 October     12,      2018,    the   state       court     denied      Leonia's        motion        for

                                                 -12-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 16 of 17 PageID: 2603




  reconsideration or for a stay of the state court's August 30,

  2018 order. (NJDOT Ex. NN and RR.)                    The court then granted the

  NJDOT's    and       Ms.   Rosa's     motions       to    file    amended      complaints

  regarding the new ordinances. (NJDOT Ex. 00 and PP.) But rather

  than properly filing an answer to these amended complaints in

  the    state    court,     and    seven    months    having      passed   since    Leonia

 filed its answer to Ms. Rosa's first amended complaint, Leonia

  was apparently dissatisfied with the state court's rulings and

 filed its notice of removal.

                 The   underlying      state    court action        involves,      and    has

 addressed,        important         state     interests       regarding      the       NJDOT

 Commissioner's authority under Title 39, as well as the scope of

 a      municipality's       delegated        authority       to   adopt    and     enforce

 certain traffic ordinances. Moreover, the NJDOT has not asserted

 any federal claims in this case.

                 Additionally,        this     case     has    been    complicated        by

 Leonia's        continuing        adoption    of     new   iterations      of    its    old

 ordinances,       thereby     prolonging       the    ultimate     resolution      of   the

 NJDOT's claims. Leonia has now further and unfairly delayed the

 resolution of this matter by removing this case to this court.

 However, the thrust of this litigation has been, and continues

 to be, the NJDOT's attempt to enjoin and restrain Leonia from

                                              -13-
Case 2:18-cv-15534-ES-MAH Document 11 Filed 12/31/18 Page 17 of 17 PageID: 2604




 performing an unlawful act, namely, the adoption and enforcement

 of    its   legally   invalid   no    through    street   traffic      ordinances.

 Essentially,       but for Leonia's      adoption of      the   new    ordinances,

 the    parties     have   already    litigated   the   issues    in    this   case,

  which would have been subject to appeal in the Superior Court of

 New Jersey, Appellate Division.

              Accordingly, both the Younger abstention doctrine and

 the Rooker-Feldman doctrine present compelling reasons for this

 court to decline to exercise its supplemental jurisdiction over

 the NJDOT's claims, pursuant to 28 U.S.C. §1367(c)(4).

                                     CONCLUSION

              For    the   foregoing     reasons,    the   NJDOT       respectfully

  submits that an order should be entered remanding this case to

  the Superior Court of New Jersey, Law Division, Hudson County.

                                        Respectfully submitted,

                                        GURBIR S. GREWAL
                                        ATTORNEY GENERAL OF NEW JERSEY


                                 By:    s/ Philip J. Espinosa
                                        Philip J. Espinosa
                                        Deputy Attorney General

 Dated: December 31, 2018




                                        -14-
